Case 2:21-cv-01086-CAS-MAA Document 14 Filed 03/22/21 Page 1 of 2 Page ID #:479



1    Jared M. Katz, State Bar No. 173388
     jkatz@mullenlaw.com
2    MULLEN & HENZELL L.L.P.
     112 East Victoria Street
3    Santa Barbara, CA 93101-2019
     Telephone: (805) 966-1501
4    Facsimile:    (805) 966-9204
5    Attorneys for Plaintiffs
     Lee McPherson, Canndescent JV, LLC,
6    now known as Can JV, LLC, and
     MSLTD, LLC
7
8
9                          UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11                                WESTERN DIVISION
12
13   LEE MCPHERSON;                          Case No. 2:21-cv-01086-CAS-MAA
     CANNDESCENT JV, LLC, now known
14   as CANJV, LLC; and MSLTD, LLC,          PROTECTIVE ORDER
15               Plaintiffs,
16   v.
17   FIORE MANAGEMENT, LLC, formerly
     known as CANNDESCENT, LLC; and
18   DOES 1 through 10, inclusive,
19               Defendants.
20
21
22
23
24
25
26
27
28
                                         1
                                 PROTECTIVE ORDER
Case 2:21-cv-01086-CAS-MAA Document 14 Filed 03/22/21 Page 2 of 2 Page ID #:480



1         Based on the stipulation of Plaintiffs Lee McPherson, Canndescent JV, LLC
2    (now known as Can JV, LLC), and MSLTD, LLC (together, “Plaintiffs”), and
3    Defendant Fiore Management, LLC (formerly known as Canndescent, LLC)
4    (“Defendant”) (collectively, the “Parties”), the Court hereby orders as follows:
5       1.       The Parties may treat their Settlement Agreement and Release entered into
6    on or around January 18, 2019, between Plaintiffs and Defendant (“Settlement
7    Agreement”) as confidential and file it under seal in this action.
8       2.       In any case where the Settlement Agreement is to be lodged or filed with
9    the Court, the filing Party will seek to submit it separately under seal in accordance
10   with Local Rule 79.5-2-2. The Parties shall meet and confer regarding the
11   procedures for use of Confidential Materials at trial and shall discuss such procedures
12   with the Court prior to or at the time of trial.
13        Good cause appearing, the Court hereby approves this Stipulation and Protective
14   Order.
15        IT IS SO ORDERED.
16
17   Dated: 03/22/2021                             ___________________________
                                                   The Honorable Maria A. Audero
18                                                 United States Magistrate Judge
                                                   for the Central District of California
19
20
21
22
23
24
25
26
27
28
                                             2
                                     PROTECTIVE ORDER
